Citation Nr: 0532856	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
headaches.

2.  Entitlement to service connection for a low back 
disorder, claimed as low back pain, L5-S1 radiculopathy and 
myositis of the lumbar spine.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for costochondritis, 
claimed as chest pain.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for blurred vision.

7.  Entitlement to service connection for a neck disorder, 
claimed as upper back pain and myositis of the neck.

8.  Entitlement to service connection for myositis of the 
shoulders and arms.

9.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) 
for only 88 days from May 21, 1979 to August 16, 1979 and 
earlier inactive duty for training (INACDUTRA) with the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In a January 2000 
rating decision issued in February 2000, the RO denied 
service connection for a stomach condition and for headaches, 
residuals of head trauma.  In an October 2001 rating decision 
issued in November 2001, the RO denied service connection for 
post-traumatic headaches, a low back condition, dizziness, 
chest pain, hypertension, blurred vision, and a neck disorder 
claimed as upper back pain including irradiation to the 
shoulders and arms.  In January 2002, the RO denied service 
connection for post-traumatic headaches, myositis of the 
lumbar spine also claimed as low back pain, L5-S1 
radiculopathy, dizziness, costochondritis claimed as chest 
pain, hypertension, a vision disorder claimed as blurred 
vision, a gastrointestinal disorder claimed as a stomach 
condition, and myositis of the shoulders and arms claimed as 
irradiation pain to the shoulders and arms.  The issues have 
been recharacterized as described above in an effort to 
clarify the issues on appeal.  The Board observes that, even 
though the appellant did not file a notice of disagreement 
with the original denial of service connection for a stomach 
condition in 2000, the RO readjudicated the claim on its own 
initiative prior to November 10, 2002 pursuant to the 
provisions of the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).

In April 2004, the case was remanded for further notice and 
development.  It is now before the Board for additional 
appellate consideration.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the appellant of the evidence necessary 
to substantiate, the issues addressed in this decision.

2.  There is no competent medical evidence that the claimed 
headaches are due to an injury or disease incurred during 
ACDUTRA, or an injury during INACDUTRA.

3.  There is no competent medical evidence that the claimed 
low back disorder is due to an injury or disease incurred 
during ACDUTRA, or an injury during INACDUTRA.

4.  There is no competent medical evidence that the claimant 
has been diagnosed with a disorder manifested by dizziness; 
dizziness is a symptom and not a disability for VA 
compensation purposes.

5.  There is no competent medical evidence that the claimed 
costochondritis is due to an injury or disease incurred 
during ACDUTRA, or an injury during INACDUTRA.

6.  There is no competent medical evidence showing that the 
appellant's hypertension is due to an injury or disease 
incurred during ACDUTRA.

7.  There is no competent medical evidence that the claimant 
has been diagnosed with a disorder manifested by blurred 
vision.

8.  There is no competent medical evidence that the claimed 
cervical spine (neck) disorder is due to an injury or disease 
incurred during ACDUTRA, or an injury during INACDUTRA.

9.  There is no competent medical evidence that the claimed 
shoulder/arm disorder is due to an injury or disease incurred 
during ACDUTRA, or an injury during INACDUTRA.

10.  There is no competent medical evidence that either the 
appellant's hiatal hernia or gastroesophageal reflux disease 
(GERD) is due to an injury or disease incurred during 
ACDUTRA, or an injury during INACDUTRA.


CONCLUSIONS OF LAW

1.  Claimed post-traumatic headaches were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 (2005).

2.  A low back disorder, claimed as low back pain, L5-S1 
radiculopathy and myositis of the lumbar spine, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 101, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.303 (2005).

3.  A claimed disorder manifested by dizziness, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 101, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.303 (2005).

4.  Costochondritis claimed as chest pain was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 101, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 (2005).

5.  Hypertension was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 (2005).

6.  Claimed disorder manifested by blurred vision was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 101, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.303 (2005).

7.  A neck disorder, claimed as upper back pain and myositis 
of the neck, was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.6, 3.303 (2005).

8.  Myositis of the shoulders and arms was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 (2005).

9.  A stomach disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the 
appellant is required to comply with the VCAA with regard to 
his claims.  The appellant was afforded the opportunity to 
provide lay or medical evidence, which might support his 
claims.  In a May 2004 response to an April 2004 VCAA notice 
and development letter, the appellant's representative stated 
on his behalf that all of the treatment and information is of 
record and he has no additional evidence for review and 
consideration, with the exception of records for current 
treatment at the VA Medical Center in San Juan and asked that 
such records be obtained for the last three years.  VA 
treatment records from February 2000 to November 2004 have 
been associated with the record.  In compliance with the 
Board's April 2004 remand, in an April 2004 letter, VA gave 
the notice required by the VCAA and asked the veteran to 
provide health care provider information, and to identify, or 
supply, records in support of his claims.  Service, non-VA, 
and VA treatment records, and various physician and lay 
statements have been associated with the claims file.  In 
March 2005, his claims were readjudicated and a supplemental 
statement of the case (SSOC) was issued.  In the March, April 
and July 2001 and April 2004 VCAA and various duty to assist 
letters, rating decisions, a Board remand, a June 2002 
statement of the case (SOC) and a March 2005 SSOC, and their 
cover letters, VA notified the veteran of what information it 
had received and what information he needed to establish 
entitlement to service connection and to be considered a 
veteran.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's April 2004 remand 
with regard to the service-connection issues discussed in 
this decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the 2000 AOJ decision that is 
the basis of the appeal with regard to issues 1 and 9 were 
already decided and appealed prior to promulgation of the 
regulations implementing the provisions of the VCAA.  The 
Court acknowledged in Pelegrini that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The VA satisfied its duty to 
notify by means of three 2001 and one 2004 letters from the 
AOJ to the appellant that were issued prior to the 
recertification of the appeal to the Board.  Those letters 
informed the appellant of what evidence was required to 
substantiate his service-connection claims (that is, 
information showing that his claimed disabilities were 
incurred during ACDUTRA or due to an injury during 
INACDUTRA), what evidence VA had obtained, and of his and 
VA's respective duties for obtaining evidence.  Those letters 
also asked the appellant to identify health care providers 
and to sign releases to obtain pertinent records.  The AOJ 
notified the appellant that it was his responsibility to make 
sure that VA received all requested information.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice was provided to the appellant 
after the initial adjudications, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2004) (harmless error).

Analysis

As pertinent to the present appeal, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA or from an 
injury incurred or aggravated during INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  An injury is not incurred "in the line of duty" if 
it was the result of the veteran's own willful misconduct or 
was a result of his or her abuse of alcohol.  38 C.F.R. 
§ 3.1(m) (2005).  A service department finding that an injury 
occurred in the line of duty will be binding on the VA unless 
it is patently inconsistent with the requirements of laws 
administered by the VA.  Id.; see Kinnaman v. Principi, 4 
Vet. App. 20, 28 (1993) (Coast Guard determination that 
veteran's eye disease was incurred in the line of duty 
binding on the VA pursuant to regulation).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); see also 38 
C.F.R. § 3.1(d).  Active military, naval, or air service 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2005).  ACDUTRA 
is, thus, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101 (22)(a); 
38 C.F.R. § 3.6(c)(1).  Thus, the definitional statute, 38 
U.S.C.A. § 101(24), makes a clear distinction between those 
who have served on active duty and those who have served on 
ACDUTRA.  The Court has held this statute, in effect, means 
that an individual who has served only on ACDUTRA must 
establish a service-connected disability in order to achieve 
veteran status and to be entitled to compensation.  A veteran 
is presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111(West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted."  The veteran's reported history of the 
pre-service existence of a disease or injury does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b) (2005).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (in which the Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The claimant asserts that he contracted the above disorders, 
or that they were due to trauma received, while serving with 
the National Guard during ACDUTRA.  If that is so, he must 
first attain "veteran" status for the specific period of 
National Guard duty by showing that he had incurred an injury 
or disease during his period of ACDUTRA, or an injury during 
INACDUTRA.  See 38 U.S.C.A. § 101(24); Paulson, 7 Vet. App. 
at 469; Brooks v. Brown, 5 Vet. App. 484 (1993).  The Board 
notes that in a case where the application for VA benefits 
relates to a period of INACDUTRA, only injuries can be 
compensated, while any diseases incurred during INACDUTRA may 
not be service-connected.  Brooks at 484.  Thus, in order to 
establish basic eligibility for veterans' benefits based upon 
ACDUTRA, the appellant must first establish that he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  See Laruan v. West, 11 Vet. App. 80, 84-86 
(1998) (en banc) (holding that, because VA was created for 
the benefit of veterans, a person seeking veterans' benefits 
must bear the initial burden of establishing his or her 
veteran status) (rev'd on other grounds, D'Amico v. West, 12 
Vet. App. 264 (1999)).  Once a claimant has carried his 
initial burden of establishing "veteran status," or that the 
person upon whose military service the claim is predicated 
has "veteran status," he may be entitled to compensation for 
a disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1131.

The appellant claims that, while in basic training, he fell 
and hit the ground with his whole body injuring his head; had 
10 to 12 stitches, which resulted in an "L" shaped scar; 
and that he injured his back as well to the point that he has 
been under a doctor's care ever since.  

Service medical records show no complaint or diagnosis of, or 
treatment for, any of the claimed disorders.  The only 
problem noted on the appellant's medical history portion of 
his enlistment examination report was a recent increase in 
weight; otherwise the clinical findings were normal.  His 
blood pressure reading was 130/64.  But service personnel 
records reveal that, in August 1979, the appellant was 
counseled about his failure to meet standards and make 
progress in basic training due to continued problems with 
speaking and understanding English, discipline problems, a 
marked dislike for military life, and his desire to get out 
of the Army.  As a result, the appellant was recommended for 
and was discharged, in August 1979.  

In an October 1999 statement, Dr. W. M. Q. indicated that a 
May 1996 evaluation of the appellant showed a left lower 
extremity skin ulcer, cellulitis and signs of phlebitis; 
otherwise his physical examination was normal.  Dr. W. M. Q. 
added that the appellant gave a history of chronic headaches, 
secondary to an old head tumor and chronic myositis with 
severe muscular spasm dating to 1989.

In an August 2000 statement, the appellant's private 
physician, C. E. M. Q., M.D., certified that the claimant had 
been under his care since November 1979 for post-traumatic 
headaches and low back pain with L5-S1 radiculopathy.  Dr. C. 
E. M. Q. added that the appellant had received multiple 
treatments for the above conditions with poor response and 
continued in active therapy.

In a statement received in August 2001, Dr. C. E. M. Q. 
certified that the appellant had been under his care since 
1980 for headaches, chronic myositis in the neck, arms, and 
shoulders, and low back pain.  He added that records from 
1980 to 1991 were no longer available due to loss in his 
office but enclosed progress notes from 1992 to 2001.  These 
notes show treatment for complaints of: headaches and blurred 
vision without dizziness, in September 1992 (no diagnosis 
given as examination was essential normal); chest pain and 
shortness of breath for the last several days without 
dizziness, in November 1992 (diagnosed as costochondritis); 
low back pain, headaches, and shortness of breath, in May 
1995 (diagnosed as acute myositis of the lumbar spine); 
headaches and shoulder pain, in September 1998 (past history 
of head trauma with strained muscles); low back pain, in 
October 2000 (acute myositis of the lumbar spine); and 
headaches with dizziness for several weeks, May 2001 (chronic 
myositis in neck area).  Blood pressure readings were either 
110/70 or 130/70 during this time period.  

In a December 2001 statement, Dr. C. E. M. Q. reiterated that 
he had been treating the appellant for the disorders listed 
in his August 2000 statement, adding that these conditions 
started after head trauma with loss of consciousness during 
military training from April to August 1979.  In August 1979, 
the appellant was discharged from service.

VA medical records from February 2000 to November 2004 
reflect that, in February 2002, the appellant complained of 
pain in the cervical and lumbar spine of four days duration.  
In March 2000, the appellant was given a computed tomography 
(CT) scan of the head based on a history of head trauma in 
1979, which was essentially normal except for mild atrophy 
for the appellant's age.  At a June 2002 emergency room 
visit, the appellant complained of headaches associated with 
photophobia for several weeks.  He was diagnosed with 
migraines and high blood pressure (hypertension) based on 
readings of 188/105 and 149/90.  A September 2002 upper 
gastrointestinal (GI) series revealed a sliding hiatal hernia 
with associated large GERD.  A May 2004 mental health note 
reflects that following reported head trauma in 1979, the 
appellant was medically evaluated and cleared.  June and 
November 2004 records include a problem list of hypertension, 
alcohol abuse, migraine, hiatal hernia, hypercholesterolemia, 
and GERD.  A July 2004 social work assessment reflects that 
the appellant reported that he was discharged from the Army 
after three months due to a head injury and that he did not 
report problems while on active duty.  VA treatment records 
reveal no diagnosed cervical or lumbar spine disorders and 
recent examinations reflected normal range of motion of the 
musculoskeletal system.

As noted above, there is no medical evidence of treatment for 
head trauma or any of the claimed disorders in service 
(ACDUTRA and INACDUTRA).  To the contrary, his personnel 
records reflect that the appellant was discharged for failing 
to meet standards during basis training and lack of facility 
with the English language.  The only opinions of record 
linking any of the claimed disorders to service are those of 
his private physician, Dr. C. E. M. Q., based primarily on 
the appellant's self-reported history.  The Court has found 
that the Board may consider a physician's opinion to be of 
less weight and credibility when the basis of the opinion is 
shown to be less than complete or contradicted by other 
evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  Medical possibilities and unsupported medical 
opinions carry negligible probative weight.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Dr. C. E. M. Q.'s statements and opinions conflict with the 
appellant's service medical and personnel records, the March 
2000 CT scan of the head, which was essentially normal, as 
confirmed by a May 2002 mental health note reflecting that 
the veteran was evaluated for head trauma and medically 
cleared, and the October 1999 statement from Dr. W. M. Q., 
noting that the appellant gave a history of chronic 
headaches, secondary to an old head tumor and chronic 
myositis with severe muscular spasm dating to 1989.  Even Dr. 
C. E. M. Q.'s own records fail to show a diagnosis for 
costochondritis or myositis of the lumbar spine prior to 1992 
and 1995, respectively.  Mere acquiescence with the 
appellant's contentions does not constitute competent medical 
evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).  The Board finds that the private medical 
records and Dr. C. E. M. Q.'s statements are not definite 
opinions as to the question of whether the appellant has the 
claimed disorders and whether they are related to ACDUTRA or 
INACDUTRA.  The Board is not bound to accept medical opinions 
or conclusions, which are based on a history supplied by the 
appellant, where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993). 

Recent VA treatment records show no currently diagnosed 
musculoskeletal or vision disorders.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, there is 
no medical evidence of a diagnosed disorder due to dizziness.  
Hypertension, migraine headaches, hiatal hernia, and GERD 
were diagnosed in 2002, more than 20 years after service 
discharge, and there is no competent medical evidence linking 
them to ACDUTRA or INACDUTEA.  Thus, based on the above, the 
Board concludes that there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between any of the claimed conditions and either 
an injury or disease incurred during ACDUTRA, or an injury 
during INACDUTRA.  Since the appellant served less than 90 
days on ACDUTRA, he is ineligible for consideration for 
presumptive service connection under the provisions of 
38 C.F.R. §§ 3.307 and 3.309 (2005).  Thus, the preponderance 
of the medical evidence is against service connection for any 
of the claimed disorders.

The only remaining evidence in support of the appellant's 
claims is his own opinion and the statements of his 
representative alleging he has the claimed disorders and 
linking them his ACDUTRA or INACDUTRA.  However, being a 
layperson, they are not competent to give an opinion 
regarding medical causation or diagnosis, and their 
statements on such matters do not establish service 
connection.  Espiritu, 2 Vet. App. at 494.  Consequently, the 
weight of the evidence is against the appellant's claims for 
service connection and they must be denied.


ORDER

Service connection for post-traumatic headaches is denied.

Service connection for a low back disorder, claimed as low 
back pain, L5-S1 radiculopathy and myositis of the lumbar 
spine, is denied.

Service connection for dizziness is denied.

Service connection for costochondritis, claimed as chest 
pain, is denied.

Service connection for hypertension is denied.

Service connection for blurred vision is denied.

Service connection for a neck disorder, claimed as upper back 
pain and myositis of the neck, is denied.





Service connection for myositis of the shoulders and arms is 
denied.

Service connection for a stomach disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


